Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record fails to show or suggest the method for protecting a soil slope from rain erosion by improving with phosphogypsum and a microbe, comprising the following steps:
(1) placing Bacillus pasteurii in a culture medium to prepare a microbial solution, and mixing urea, calcium chloride and water to prepare a cementing solution;
(2) mixing a mixture, the microbial solution and water well, and adding the cementing solution and water to prepare an improving mixture slurry;
(4) spraying the improving mixture slurry by wet spraying to the face of the slope twice from top to bottom and left to right with a thickness of 4+ 1 cm each; then mixing the improving mixture slurry with grass seeds well, and spraying to the face of the slope once with a thickness of 4 + 1 cm; then covering with a non-woven fabric by tying and fixing, and watering every day.
	The closest prior art, CN 109566290, discloses a method for protecting soil slope including leveling a slope, constructing an intercept and drainage ditch and fixing a vegetation net; however, CN ‘290 does not suggest the steps of (1), (2), and (4).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL